Citation Nr: 1714721	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  14-41 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for renal disease secondary to medication for a service-connected low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to September 1962.  He died in November 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing these claims to completion in May 2013, and that status was granted by the AOJ pursuant to 38 U.S.C.A. § 5121A  (West 2014) in June 2013.  Accordingly, the appellant has been substituted as the claimant for the purposes of the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Renal disease is proximately due to medications prescribed for the Veteran's service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for establishing service connection for renal disease are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  In this case, the Board finds that a discussion of the VCAA is not required because the below decision grants the Veteran's claim.

At issue is whether the Veteran's renal disease was caused or aggravated by medications used to treat a service-connected low back disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  

Service connection is in effect for a low back disability.  The record shows that the Veteran was treated for pain caused by his low back disability with nonsteroidal inflammatory drugs (NSAIDs) including Motrin and ibuprofen.  Furthermore, he and the appellant have provided competent and credible lay testimony that the Veteran was told that by medical professionals that his renal disease was the result of the Veteran's long term use of NSAIDs for his chronic low back pain.  Such a report is competent, as it is in the realm of their personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Moreover, those reports are consistent with the preponderance of the medical evidence of record and are therefore, deemed credible.

Initially, the testimony of the Veteran and the appellant is supported by ongoing VA treatment records that show treatment for chronic low back pain as early as May 1983, and long-term use of NSAIDs to treat the pain.  In September 1988, the Veteran reported that he could not stop Motrin secondary to back pain, and in December 1990 he was noted to be taking "Motrin 1200 bid."  He was also noted to take Motrin secondary to back pain in January 1992 and in June 1995, he called and requested a refill of ibuprofen.  In October 1996, it was again noted that the Veteran "[u]ses Ibuprofen for back pain."  Thus, the testimony of the Veteran regarding significant and long term NSAID use secondary to back pain is entirely supported by the record.

The Veteran's competent lay statements that he was told by his VA primary care provider that his renal disease is the result of his NSAID use are also supported by the record.  In January 1998, it was noted that the Veteran might possibly have chronic renal failure secondary to Motrin.  A VA medical record printed in February 2011 also documents the Veteran's long term NSAIDs use following a low back surgery, and notes that his history of chronic kidney disease "has been said to be due to analgesic..."   Indeed, in May 2003, the Veteran stated that when he first learned of his kidney disease approximately four to five years ago, he was told he had NSAID nephropathy.  Review of systems in May 2003 included kidney disease, diagnosed as analgesic nephropathy, diagnosed approximately five years ago.  The same month, the Veteran's past surgical history included a 1987 low back surgery, after which "he had chronic Motrin use which led to chronic renal insufficiency."  While that notation appears to have been based on the Veteran's report, in June 2003, a VA physician assessed a history of chronic renal insufficiency "likely secondary to NSAID use and hypertension."  In July 2006, in response to a recommendation that he take NSAIDs, the Veteran again reported that he could not take them due to "reduced kidney fxn in past assoc with NSAID use." 

Based on the foregoing, the Board finds that it is at least as likely as not that the Veteran's renal disease was proximately due to his NSAID use secondary to his service-connected back disability.

The Board is cognizant that an April 2011 VA examiner opined that the Veteran's renal disease was more likely caused by his hypertension and was not due to NSAID abuse.  Nevertheless, the Board finds that, for a number of reasons, the negative opinion is not dispositive.  Foremost, in providing rationale to support his overall conclusion, the VA examiner in fact provides support for the Veteran's claim.  In this regard, the examiner stated that "NSAIDs certainly can worsen" renal disease.  However, to the extent that the opinion is negative, the examiner did not account for evidence that the Veteran's hypertension, though longstanding, was frequently described as controlled.  For example, VA treatment notes show the Veteran was noted to have high blood pressure but to be asymptomatic in January 1978.  In June 1980, February 1983, and November 1992, it was described as well controlled or controlled.  In November 1999, it was noted to be "good."  

Furthermore, the Board finds it noteworthy that at the times the Veteran was worked up for or noted to have renal dysfunction possibly related to his NSAID use, his hypertension history was well-documented and presumably considered by the medical providers who at those times attributed renal disease to NSAID use.  For example, in August 1997 the Veteran was sent for an evaluation for a workup for cardiac etiology for his renal disease.  His history of hypertension, along with a 20 year use of Motrin for back pain was noted.  Of note, the resulting September 1997 consultation notes (which are largely unintelligible) include a notation of "analgesic nephropathy."   Similarly, in May 2003, a VA provider considered the Veteran's history and found his renal disease to be the likely result of both NSAID use and hypertension. 

At the very least, the record is in at least relative equipoise, as there is competent and probative evidence weighing both in favor of and against the Veteran's claim.  In this case, however, even the one negative VA opinion supports at least a grant of service connection on the basis of renal disease aggravated by NSAID use.  In any event, resolving any doubt in favor of the Veteran, the Board finds that the record supports the Veteran's contention that his renal disease was connected to the treatment he received for his service-connected low back disability.

Accordingly, the Board finds that service connection for renal disease is warranted. See 38 C.F.R. § 3.310.


ORDER

Service connection for renal disease is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


